Citation Nr: 1415183	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-37 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1. Entitlement to an increased rating greater than 50 percent for anxiety reaction.

2. Whether there was clear and unmistakable error in a February 20, 1970 rating decision which did not grant a separate evaluation for a right knee condition.

3. Whether there was clear and unmistakable error in an April 10, 1975 rating decision which reduced the Veteran's evaluation for his service connected anxiety reaction from 30 percent to 10 percent.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  September 2009 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut, which granted an increased evaluation of 30 percent, effective October 29, 2008, for service-connected anxiety reaction, and which found that clear and unmistakable error had not occurred in prior February 1970 and April 1975 rating decisions.

In December 2010, a hearing was held before the undersigned Veterans Law Judge. A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claim in June 2011 for additional development. The requested development having been completed, the matter again is before the Board.

Following the June 2011 remand, in an April 2012 rating decision the Appeals Management Center (AMC) granted the Veteran an increased disability rating of 50 percent, effective from October 29, 2008.  Regardless of the AMC's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This issue was the subject of a November 2012 Board decision.  An October 2013 United States Court of Appeals for Veterans Claims (Court) decision vacated and remanded that decision based on an October 2013 Joint Motion for Remand.  As such, this claim returns before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that a further remand is warranted in this case.

As to the Veteran's claim of entitlement to an increased rating greater than 50 percent for anxiety reaction, the most recent VA examination of record is a July 2011 VA examination, which diagnosed the Veteran with anxiety disorder, as well as adjustment disorder, with mixed anxiety and depression, and a provisional diagnosis of alcohol abuse.  The Veteran was assigned a GAF of 60 at that time.

More recently, the Veteran's representative provided a private psychiatric evaluation of the Veteran, dated December 2013.  This examination is extensive, and does appear to show that the Veteran has more severe symptomatology than what was shown in his prior July 2011 VA examination.  Specifically, the Veteran was noted to have diagnoses of major depressive disorder, post traumatic stress disorder, panic disorder with agoraphobia, and generalized anxiety disorder, all diagnoses which were related to service, and a GAF of 40, showing significantly worse functioning than in the Veteran's prior VA examination.  However, this private evaluation does contain some discrepancies.  For example, in the narrative conclusion, the examiner states that the Veteran's symptomatology warrants a 100 percent evaluation, for total occupational and social impairment, due to such symptomatology as flashbacks, nightmares, intrusive thoughts, and avoidance of places as well as exaggerated startle response.  However, the Board does not necessarily find this sort of symptomatology consistent with a finding of total occupational and social impairment.  In fact the examination itself indicates that the Veteran is working at present.  Further, in that same worksheet, the examiner found the Veteran to have occupational and social impairment in MOST areas, not total occupational and social impairment, as he had reported in the narrative.

Therefore, as the most recent private examination does appear to show some increase in severity in the Veteran's symptomatology since his last VA examination, but as there are several discrepancies in that private examination, the Board finds that the Veteran should be scheduled for a further VA examination to accurately assess the Veteran's current level of disability due to his service connected anxiety disorder, and reconcile, if possible, the discrepancies in the Veteran's most recent private examination.

Finally, as to the issues of whether there was clear and unmistakable error in a February 20, 1970 rating decision which did not grant a separate evaluation for a right knee condition, and whether there was clear and unmistakable error in an April 10, 1975 rating decision which reduced the Veteran's evaluation for his service connected anxiety reaction from 30 percent to 10 percent, the Board notes that, while these claims were denied in a February 2014 rating decision, the Veteran's representative, in a February 2014 statement, expressed disagreement with the denial of these claims.  However, the Board has reviewed both the Veteran's claims file and the virtual file in this case, and finds that the RO has not issued a Statement of the Case on these matters.  Therefore, under the circumstances, the Board must remand these issues to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for any psychiatric disability.  After obtaining any required releases, please associate all identified relevant records with the Veteran's claims folder.  

If any requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2. After completion of the above requested development, and any other development deemed warranted by the record, schedule the Veteran for a VA examination for his service connected anxiety disorder.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

The examiner should specifically note what, if any, level of social and occupational impairment the Veteran has related to this disability.  The examiner should provide a GAF if possible, and indicate what, if any, impact this disability has on his employability.  The examiner should specifically comment on the Veteran's GAF in a July 2011 VA examination of 60, and his GAF during a private examination, in December 2013, of 40, and indicate whether this shows a significant increase in symptomatology.  The examiner should also specifically note all of the Veteran's psychiatric diagnoses, and whether they are related to service, to include, if diagnosed, major depressive disorder, post traumatic stress disorder, panic disorder with agoraphobia, substance abuse, adjustment disorder, and generalized anxiety disorder.

3.  After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate the claim on appeal in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

4.  The RO should issue a Statement of the Case to the Veteran as to matters of whether there was clear and unmistakable error in a February 20, 1970 rating decision which did not grant a separate evaluation for a right knee condition, and whether there was clear and unmistakable error in an April 10, 1975 rating decision which reduced the Veteran's evaluation for his service connected anxiety reaction from 30 percent to 10 percent.  If, and only if, the Veteran perfects a timely appeal by filing a VA Form 9 should either of these matters be returned to the Board for appellate review.

5.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


